—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 26, 1996, convicting defendant, after a jury trial, of manslaughter in the second degree, assault in the second degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to a term of 5 to 15 years consecutive to a term of 2 to 6 years and concurrent with two concurrent terms of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility (see, People v Gaimari, 176 NY 84, 94). The credible evidence clearly disproved defendant’s justification defense beyond a reasonable doubt.
Defendant’s challenges to the court’s justification charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the correct legal standards (see, People v Coleman, 70 NY2d 817; People v Goetz, 68 NY2d 96), and that the facts did not warrant further summarization of the evidence or an instruction on use of force in defense against a burglary.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.